EXAMINER’S AMENDMENT/COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2022 was filed after the mailing date of the Notice of Allowance on June 3, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 41, none of the prior art of record, alone or in combination, discloses a material capture system, comprising, inter alia: a delivery instrument comprising a lumen,  a first portion comprising a braided mesh, the first portion comprising an opening and a closed end; and a second portion different from the first portion, wherein the second portion is attached to the first portion at a perimeter of the opening, wherein the first portion and the second portion are configured to be compressed in the delivery instrument in a first configuration, wherein the first portion and the second portion are transformable to a second configuration in which at least the opening and the second portion are expanded and the closed end forms a collection bag for the collection of material, the second portion closer to the delivery instrument than the closed end of the first portion when the first portion and the second portion are transformed to the second configuration, and wherein the second portion remains attached to the perimeter of the opening of the first portion when the first portion and the second portion are in the first and second configurations.
With respect to base claim 44, none of the prior art of record, alone or in combination, discloses a material capture system comprising, inter alia: a delivery instrument comprising a lumen, a body comprising a braided mesh, the body comprising an opening and an end, wherein the body is configured to be compressed in the delivery instrument in a first configuration, wherein the body is transformable to a second configuration in which the opening is expanded and the end forms a collection bag for the collection of material, the opening closer to the delivery instrument than the end when the body is transformed to the second configuration, wherein, when the body is in the second configuration, the body is configured to axially elongate while maintaining a substantially constant cross-sectional dimension; wherein the system includes a receiving instrument comprising a lumen, and wherein the body is configured to be retracted toward the receiving instrument.
With respect to base claim 58, none of the prior art of record, alone or in combination, discloses a material capture system, comprising, inter alia: a delivery instrument comprising a delivery lumen, a body comprising an open end comprising an opening and a closed end, a funnel and a shaft comprising a shaft lumen, wherein the funnel has a proximal opening and a distal opening larger than the proximal opening, the proximal opening being positioned between the distal opening and the shaft and in fluid communication with the shaft lumen, wherein the body is configured to be compressed in the delivery lumen in a first configuration, wherein the body is transformable to a second configuration in which the open end comprising the opening is expanded and the closed end forms a collection bag for the collection of material, the open end closer to the delivery instrument than the closed end when the body is transformed to the second configuration, and wherein the body is configured to be retracted into the shaft lumen through the funnel.
For comparison to the present invention, prior-art reference Martin et al. (U.S. Pat. No. 8,795,305), for example, discloses, at least in figure 8, a material capture system comprising, inter alia: a delivery instrument comprising a lumen, a first portion comprising a braided mesh, the first portion comprising an opening and a closed end, a second portion different from the first portion, wherein the first portion and the second portion are compressed in the delivery instrument in a first configuration, wherein the first portion and the second portion are transformable to a second configuration in which at least the opening and the second portion are expanded and the closed end forms a collection bag for the collection of material, the second portion closer to the delivery instrument than the closed end of the first portion when the first portion and the second portion are transformed to the second configuration, wherein the first portion and the second portion are configured to be retracted toward the delivery instrument to collect material.  However, Martin et al. do not disclose that the second portion is attached to the first portion at a perimeter of the opening, wherein the second portion remains attached to the perimeter of the opening of the first portion when the first portion and the second portion are in the first and second configurations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771